ORDER
PER CURIAM.
Richard Scott, III (Defendant) appeals from the judgment on his conviction by a jury of unlawful possession of a eoncealable firearm, section 571.070 RSMo 1986, kidnapping, section 565.110 RSMo 1986, and armed criminal action, 571.015 RSMo 1986. Defendant was also found to be a prior and persistent offender, sections 558.016 and 557.036.4 RSMo 1992, and sentenced to concurrent terms of imprisonment of twenty years, thirty years, and thirty years, respectively.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-*939dential value. Judgment affirmed in accordance with Rule 30.25(b).